Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Joseph Hayek (“Employee”) and PC Mall, Inc. (“PC Mall” or the “Company”),
effective March 17, 2008 (the “Effective Date”).

RECITALS

A.           PC Mall is a value-added direct marketer of information technology
products, services and solutions. The Company engages in the highly competitive
market of offering hardware, software, services, solutions, peripherals,
components, and accessories for commercial and consumer users of same.

B.           The Company has spent significant time, effort, and money to
acquire and develop certain goodwill and Proprietary Information (as defined
below) that it considers vital to its business, and which has become of great
value to PC Mall in amassing its clientele and maintaining its operations.

C.           The Company also has developed a substantial body of Proprietary
Information regarding the methods and systems of operation, which is used by the
Company for the acquisition and management of client accounts. PC Mall has also
acquired, at great expense and time, Proprietary Information regarding the
particularized needs of its clientele, including information regarding its
client’s finances, marketing, operations, and product needs. The Company has, at
all times, kept its Proprietary Information secret, and such information has
given the Company a competitive advantage over others engaged in the same type
of business.

D.           The Company desires to employ Employee as its Executive Vice
President of Business Development and Investor Relations. Employee desires to
accept such employment with the Company on the terms and conditions set forth in
this Agreement.

TERMS OF EMPLOYMENT

NOW, THEREFORE, in consideration of the benefits to be derived from the mutual
observance of the agreements and covenants hereinafter contained, the parties
agree, covenant, and represent as follows:

 

1.

Position And Responsibilities.

1.1  Employment. The Company hereby employs Employee as the Executive Vice
President of Corporate Development and Investor Relations. Employee will work at
the Company’s facility in Ohio, or at such other location as PC Mall may from
time to time direct. Employee shall perform all services appropriate to his
position as Executive Vice President of Corporate Development and Investor
Relations, as well as such other services as may be assigned from time to time
by the Company. The Company shall retain full discretion and

 

1

 

--------------------------------------------------------------------------------



control over the means and methods by which Employee performs the above
services, and of the places that Employee renders such services.

1.2  Devotion Of Time To The Business. Employee shall devote his entire
professional time to his employment with PC Mall, and shall expend his best
efforts on behalf of the Company. Employee agrees to abide by all policies,
rules, regulations, and decisions adopted by the Company during the Employee’s
employment with the Company. Except upon prior written consent by the Company,
Employee will not, during any time he is employed by the Company: (i) accept any
other employment; or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Employee’s duties and responsibilities under this Agreement or create a
conflict of interest with the Company.

 

2.

Warranties And Conditions Of Employment.

2.1  Employee represents and warrants that he will not use for the benefit of,
disclose to the Company, or induce the Company to use any confidential or
proprietary information belonging to any former employer or any other entity
unless he has the advance, written permission from the employer or entity to do
so, or unless the Company has been granted such permission.

2.2  Employee represents and warrants that he has not entered into any
agreements or understandings with any former employer or entity that would
affect his ability to work for, or devote his full and best efforts to his
employment with the Company.

 

 

3.

Compensation And Benefits.

3.1  Base Salary. As compensation for Employee’s services, the Company will pay
to Employee an annual base salary in the gross amount of $225,000 (the “Base
Salary”), payable in accordance with the Company’s regularly established payroll
practices.

3.2  Bonuses: Employee will be eligible to earn an annual discretionary bonus in
the initial targeted annual amount of $50,000, which will be paid annually in
accordance with a to be established bonus plan or program. The bonus plan or
program is subject to change from time to time by the Company in its sole
discretion. A condition to the payment of the annual bonus is that the Employee
needs to be employed at the time the bonus is distributed.

3.3  Relocation Expenses. Executive will be afforded the following assistance
with reasonable relocation expenses in connection with his relocation from
Atlanta to the Ohio area, as follows:

(a)   The Company will reimburse Employee up to a maximum aggregate amount of
$20,000 for the reasonable expenses he and his family incur (including lodging,
air fare, car rental, meals and other incidental expenses) to conduct house
hunting trips to the Ohio area and for actual, reasonable expenses associated
with moving Employee’s household (i.e., the moving company) to the Ohio area,
including without limitation, expenses paid to a third party to pack and unpack
household items.

 

2

 

--------------------------------------------------------------------------------



(b)   The Company will reimburse Employee for reasonable business expenses
(including airfare, lodging, car rental, meals and other incidental expenses)
associated with Executive’s travel between Atlanta and Ohio until Employee’s
relocation to the Ohio area is complete.

(c)   Reimbursement for the relocation expenses described above in Sections
3.3(a) and (b) is subject to and conditioned upon Employee providing to the
Company receipts and other documentation requested by the Company demonstrating
the actual expenses and other costs incurred by Employee, in accordance with the
Company’s policies and procedures for reimbursement.

3.4  Non-Qualified Stock Options. Subject to approval by PC Mall’s Board of
Directors, Employee will be granted a non-qualified option under PC Mall’s
Amended and Restated 1994 Stock Incentive Plan to purchase an aggregate of
75,000 shares of PC Mall’s common stock (the “Non-Qualified Option”) at an
exercise price equal to the closing price of PC Mall’s common stock on the date
the Board approves the Non-Qualified Option grant. The Non-Qualified Option
shall vest in equal quarterly installments over a period of four years.
Employee’s entitlement to the Non-Qualified Option is conditioned upon the
execution by Employee and PC Mall of a stock option agreement in the form of PC
Mall’s standard stock option agreement for similarly situated executive officers
of other PC Mall wholly-owned subsidiaries. The stock option agreement will
provide for a full acceleration of vesting in the event of a Change in Control
involving the Company (as defined in the Stock Incentive Plan). Vesting of
Employee’s option will be subject to Employee’s continued employment by the
Company. The Option shall expire 90 days after Employee’s termination of
employment by the Company. Employee’s entitlement to the Option is conditioned
upon the execution by Employee and the Company of a stock option agreement and
shall be subject to its terms and the terms of the Stock Incentive Plan.

3.5  Benefits. Employee shall be eligible to participate in the Company’s
benefit plans made generally available to similarly situated employees of the
Company, including group medical, dental and vision, life and disability
insurance, and retirement programs. Employee’s eligibility to participate in the
Company’s benefit plans shall be in accordance with the terms of the benefit
plans established by the Company or the governing plan documents, which may be
amended from time to time in the Company’s sole discretion.

3.6  Vacation. Employee shall be entitled to take paid vacation pursuant to the
Company’s existing policies regarding similarly situated executive officer’s
paid vacations. Employee will accrue on a bi-weekly basis an aggregate of four
weeks of paid vacation per year commencing on the first day of employment.
Vacation time that is not used may be carried over to the next calendar year,
but Employee will cease to accrue vacation time beyond his annual entitlement
(i.e., four weeks). Vacation accruals will recommence after Employee has taken
vacation and his accrued vacation time has dropped below the maximum annual
entitlement.

3.7  Withholdings. The Company shall have the right to deduct and withhold
amounts from all payments as required under applicable law. Additional amounts
may be withheld from payments to the extent such withholding is authorized in
writing by Employee.

 

3

 

--------------------------------------------------------------------------------



 

4.

Employment At Will.

4.1  At any time, the Company or Employee may terminate the employment
relationship for any reason, or no reason at all, with or without cause, and
without prior notice. Unless otherwise provided in this Agreement, in the event
Employee’s employment is terminated or Employee voluntarily resigns, the Company
will pay Employee all compensation then due and owing, and thereafter, all of
the Company’s obligations under this Agreement shall cease. The Company may
discipline, demote, or dismiss Employee as provided in this Section
notwithstanding anything to the contrary contained in or arising from any
statements, policies, or practices of the Company relating to the employment,
discipline, or termination of its employees. Whenever this Agreement refers to
an obligation that Employee has or may have during or after the termination of
his employment with the Company, that obligation will exist regardless of
whether Employee or the Company terminates the employment relationship and
regardless of whether the termination is with or without cause, unless otherwise
specifically provided for in this Agreement.

4.2  If the Company terminates Employee’s employee without Cause (as defined
below in Section 4.4) at any point, upon execution of a severance and release
agreement that is acceptable to the Company’s Board of Directors and that
contains, among other things, a release provision, PC Mall shall pay Employee
the equivalent of six months of Employee’s then Base Salary. This severance
payment will be paid in equal installment over a period of six months, unless
otherwise decided by the Company. After the Company has satisfied its severance
payment obligations under this Section, all obligations of the Company under
this Agreement shall immediately cease.

4.3  Notwithstanding Section 4.2, the Company may terminate Employee’s
employment for Cause at any time, without prior notice, and without any
obligation to pay any severance. If Employee is terminated for Cause, the
Company shall pay Employee all compensation to which he is entitled up through
the date of termination and thereafter, all obligations of the Company shall
immediately cease.

4.4  For purposes of this Agreement, the term “Cause” shall mean: (i) a material
breach of any term set forth in this Agreement; (ii) Employee’s failure to
follow the reasonable instructions of the Company; (iii) misconduct on
Employee’s part that is materially injurious to the Company, monetarily or
otherwise, including misappropriation of trade secrets, fraud, or embezzlement;
(iv) Employee’s conviction for fraud or any other felony; or (v) if Employee
exhibits in regard to his employment unavailability for service, misconduct,
dishonesty, or habitual neglect.

 

5.



4

 

--------------------------------------------------------------------------------



Termination Obligations.

5.1  Resignation From All Offices And Directorships. In the event Employee’s
employment is terminated for any reason, Employee shall be deemed to have
resigned voluntarily from all offices, directorships, and other positions held
with the Company, if he was serving in any such capacities at the time of
termination.

5.2  Cooperation With The Company. In the event that Employee’s employment is
terminated for any reason, Employee will cooperate with the Company in the
winding up or transferring to other employees any pending work or projects.
Employee will also cooperate with the Company in the defense of any action
brought by any third party against the Company that relates to Employee’s
employment with the Company.

5.3  Return Of Documents And Other Information. Employee agrees that all
property, including, without limitation, all equipment, tangible Proprietary
Information, documents, books, records, reports, notes, contracts, lists,
computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by
Employee in the course of, or incident to his employment, belongs to the Company
and shall be returned promptly to the Company upon termination of Employee’s
employment for any reason.

5.4  Termination Of Benefits. All benefits to which Employee is otherwise
entitled shall cease upon Employee’s termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of the Company.

 

 

6.

Proprietary Information; Non-Disclosure; and Non-Solicitation.

6.1  Proprietary Information: For purposes of this Agreement, “Proprietary
Information” means all information and any idea in whatever form, tangible or
intangible, whether disclosed to or learned or developed by Employee, pertaining
in any manner to the business of PC Mall, or PC Mall’s subsidiaries, customers,
and business associates, unless: (i) the information is or becomes publicly
known through lawful means; (ii) the information was rightfully in Employee’s
possession or part of his general knowledge prior to his employment by the
Company; or (iii) the information is disclosed to Employee without confidential
or proprietary restriction by a third party who rightfully possesses the
information and did not learn of it, directly or indirectly, from PC Mall or PC
Mall’s subsidiaries. Employee further understands that the Company considers the
following information to be included, without limitation, in the definition of
Proprietary Information: (a) techniques, development tools and processes,
computer printouts, computer programs, design manuals; (b) information about
costs, profits, revenues, margins and markets; (c) plans for future development
and new product concepts; (d) customer and prospect names, addresses, telephone
numbers, facsimile numbers, credit card numbers, contact persons and customer
preferences; (e) vendor names, addresses, telephone numbers, facsimile numbers,
contact persons, vendor preferences and pricing; (f) marketing plans, bidding
information, costs of product, services and other items, proposal information,
proposal methods and policies, price schedules, product profit margins, price
setting methods and policies, customer service methods and policies and service
plans and policies; (g) product plans, product development plans, product
specifications, sources of supply, methods

 

5

 

--------------------------------------------------------------------------------



of operation and related materials conceived, created or reduced to practice in
the performance of services for the Company; (h) the Company’s business plans,
accounting records, computer records, computer systems, networking and
telecommunication systems, management information systems and programs, audits
and other financial data related to products and services provided by the
Company; (i) labor rates, commission rates and plans, commission schedules,
employee lists, employee performance evaluations and related information,
outside contracting sources and rates, benefit costs and research reports; and
(j) all documents, books, papers, and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be given to Employee by the Company (or any affiliate of it), as well as
written or verbal instructions or comments.

6.2  Non-Disclosure. Employee agrees that his work with the Company will involve
access to and creation of Proprietary Information. Employee further agrees to
hold all Proprietary Information in strict confidence and never to use or
disclose any Proprietary Information to anyone at any time, including after the
termination of his employment, except to the extent necessary to carry out his
responsibilities as an officer of the Company, or as specifically authorized in
writing by an authorized officer of the Company’s Board of Directors.

6.3  Location And Reproduction. Employee shall maintain at his work station and
any other place under his control only such Proprietary Information as he has a
current “need to know.” Employee shall return to the appropriate person or
location or otherwise properly dispose of Proprietary Information once that need
to know no longer exists.

6.4  Return Of Third Party Information: Employee represents and warrants that he
has returned all property, information, and trade secrets belonging to all prior
employers, if any.

6.5  Non-Competition. Employee agrees that he shall not, for a period of 12
months following the termination of his employment for any reason, directly or
indirectly, for himself engage in any business or enterprise that competes with
PC Mall, or directly or indirectly become a director, officer, employee,
consultant, partner or agent for any other person, firm, association or
corporation engage in any business or enterprise that competes with PC Mall. For
purposes of this Agreement, a business or enterprise that competes with PC Mall
is any business that is a direct market reseller or value added reseller of
information technology products, services or solutions in the United States of
America or Canada.

6.6  Non-Solicitation: Employee understands and agrees that, because of his
responsibilities at the Company, he will help to develop, and will be exposed to
business strategies, information on customers and clients, and other valuable
Proprietary Information of PC Mall and PC Mall’s subsidiaries, and that use or
disclosure of such Proprietary Information in breach of this Agreement would be
extremely difficult to detect or prove. Employee acknowledges that the Company’s
relationships with its employees, customers, clients, vendors, and other persons
are valuable business assets. Therefore, Employee agrees as follows:

 

(a)



6

 

--------------------------------------------------------------------------------



Employee shall not, for a period of 12 months following the termination of his
employment for any reason, directly or indirectly solicit, induce, recruit, or
encourage any officer, director, or Employee of the Company, or any of the
Company’s affiliates, to leave the Company or terminate his or her employment
with the Company.

(b)   Employee shall not, for a period of 12 months following the termination of
his employment for any reason, for the purpose of selling products or services
competitive with the Company’s, solicit any person, firm, corporation or entity
of any kind, that

was a customer, or client of the Company at any time during the one year period
preceding the termination date of Employee’s employment.

6.7  Injunctions. Although the parties have agreed to arbitrate all disputes
between them, each party may seek equitable relief in a court of law in Delaware
County, Ohio to preserve the status quo pending arbitration or in federal court
in Franklin, County, Ohio. Employee acknowledges that the restrictions contained
in Section 6 are reasonable and necessary in view of the nature of Company’s
businesses, in order to protect the legitimate interests of Company, and that
any violation thereof would result in irreparable injury to Company. Therefore,
Employee agrees that, in the event of a breach or threatened breach by Employee
of the provisions of the sections above, the Company shall be entitled to obtain
from any court of competent jurisdiction, preliminary and permanent injunctive
relief restraining Employee from any violation of the foregoing without the
requirement of posting a bond to preserve the status quo pending arbitration,
and the Company shall be entitled to immediate relief in addition to monetary
damages, attorney’ fees and costs. Employee agrees that if he violates the
restrictions contained in Section 6.1-6.6 of the Agreement, the calculation of
time set forth in Sections 7.5 and 7.6 shall automatically extend by the number
of days, Employee violates such restrictions.

6.8  Unless otherwise provided in this Agreement, Employee’s obligations as
specified in Sections 5.1-5.3 and 6.1-6.7 shall remain in full force and effect
after the termination of this Agreement or Employee’s employment with the
Company, regardless of whether Employee or the Company terminates the employment
relationship, and regardless of whether the termination is with or without
cause.

 

7.

Arbitration.

7.1  The Company and Employee hereby agree that, to the fullest extent permitted
by law, any and all claims or controversies between them (or between Employee
and any present or former officer, director, agent, or employee of the Company
or any parent, subsidiary, or other entity affiliated with the Company) shall be
resolved by final and binding arbitration.

7.2  Claims subject to arbitration shall include, without limitation, contract
claims, tort claims, claims relating to compensation and stock options, as well
as claims based on any federal, state, or local law, statute, or regulation,
including but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act. However,
claims for unemployment benefits, workers’ compensation claims, and claims under
the National Labor Relations Act shall not be subject to arbitration.

 

7

 

--------------------------------------------------------------------------------



7.3  Any arbitration proceeding shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“the AAA Rules”). The arbitrator shall apply the same
substantive law, with the same statutes of limitations and same remedies that
would apply if the claims were brought in a court of law.

7.4  Either the Company or Employee may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit or claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

7.5  All arbitration hearings under this Agreement shall be conducted solely in
Delaware County, Ohio, unless otherwise agreed by the parties. The arbitration
provisions of this Agreement shall be governed by the Federal Arbitration Act
(“FAA”).

7.6  Each party shall pay its own costs and attorney’s fees, unless a party
prevails on a statutory claim, and the statute provides that the prevailing
party is entitled to payment of its attorneys’ fees. In that case, the
arbitrator may award reasonable attorneys' fees and costs to the prevailing
party as provided by law. The Company agrees to pay the costs and fees of the
arbitrator to the extent required by law.

7.7  The parties also understand and agree that this agreement constitutes a
waiver of their right to a trial by jury of any claims or controversies covered
by this agreement. the parties agree that none of those claims or controversies
shall be resolved by a jury trial.

 

8.

Severability.

8.1  Severability Of Unenforceable Provisions. The provisions of this Agreement
are severable. In the event that any one or more of the provisions contained in
this Agreement, or the application thereof in any circumstances is held invalid,
illegal, or unenforceable in any respect for any reason, the validity and
enforceability of any such provision in every other respect and of the remaining
provisions of this Agreement shall not be in any way impaired or affected, it
being intended that all of the rights and privileges contained in this Agreement
shall be enforceable to the fullest extent permitted by law.

8.2  Scope. To the extent that any provision hereof is deemed unenforceable by
virtue of its scope, but could be enforceable by reducing the scope, Employee
and the Company agree that same shall be enforced to the fullest extent
permissible under the laws and public policies applied in the jurisdiction in
which enforcement is sought, and that the Company shall have the right, in its
sole discretion, to modify such invalid or unenforceable provision to the extent
required to be valid and enforceable.

 

8

 

--------------------------------------------------------------------------------



 

9.

Successors.

This Agreement and the rights and obligations of the parties hereto shall be
binding upon and inure to the benefit of any successor or successors of the
Company by way of reorganization, merger, acquisition or consolidation, and any
assignee of all or substantially all of the Company’s business and properties.

 

10.

Amendments; Waivers.

This Agreement may not be orally modified or amended. It may only be modified or
amended by an instrument in writing signed by Employee and by a duly authorized
representative of the Company, other than Employee. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof or as a waiver of any other right, remedy, or power,
nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
other power provided herein or by law or in equity.

 

11.

Notices.

All notices, requests, demands, and other communications hereunder shall be in
writing, and shall be delivered in person, by facsimile, or by certified or
registered mail with return receipt requested. Each such notice, request,
demand, or other communication shall be effective: (a) if delivered by hand,
when delivered at the address specified in this Section; (b) if given by
facsimile, when such facsimile is transmitted to the telefacsimile number
specified in

this Section and confirmation is received; or (c) if given by certified or
registered mail, three days after the mailing thereof. Notices shall be
delivered as follows:

If to the Company:

PC Mall, Inc.

Care of: PC Mall, Inc.

2555 W. 190th Street

Torrance, CA 90504

Attention: Robert Newton

Fax: (310) 353-7411

 

With a copy to:

Insert Employment Counsel

 

If to the Employee:

 

Joseph Hayek

 

Any party may change its address by notice giving notice to the other party of a
new address in accordance with the foregoing provisions.

 

12.



9

 

--------------------------------------------------------------------------------



Assignment.

 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void. The Company shall be permitted to assign this Agreement to any
affiliate or any successor.

 

13.

Integration.

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Employee’s employment by the Company. This Agreement supersedes all
other prior and contemporaneous agreements and statements, whether written or
oral, express or implied, pertaining in any manner to the employment of
Employee, and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Employee
and are inconsistent with the terms of this Agreement or the offer letter, the
provisions of this Agreement shall control.

 

 

14.

Interpretation.

 

The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any party.
Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa. The descriptive headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not control, limit, or affect the interpretation or construction of any of
the provisions herein.

 

15.

Governing Law and Venue.

 

This Agreement shall in all respects be governed by and interpreted in
accordance with the laws of the State of Ohio without giving effect to
principles of conflict of laws. The exclusive venue for any legal action or
other proceeding to enforce, interpret or otherwise litigate disputes arising
from or relating to this Agreement or Employee's employment shall be in the
Common Pleas Court of Delaware County, Ohio or the United States District Court
in Franklin County, Ohio.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND UNDERSTANDS ITS
CONTENTS. EMPLOYEE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS ADVISED HIM OF HIS
RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OWN CHOICE CONCERNING THIS AGREEMENT.
BY SIGNING THIS AGREEMENT, EMPLOYEE AND THE COMPANY AGREE TO BE BOUND BY ALL OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

** Signatures Continued On Next Page **

 

10

 

--------------------------------------------------------------------------------



The parties have executed this Agreement on the dates noted below.

 

 

Dated:

______________________________________

 

PC MALL, INC.

 

 

By:

Title:___________________________________

 

Dated:

_______________________________________

 

Jospeh Hayek

 

 

 

11

 

 